Citation Nr: 1705722	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 5, 2005 to September 22, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2009, May 2014, and February 2016, the Board remanded the claim, as well as separate claims for service connection for back and psychiatric disorders, for further development.  In a September 2016 rating decision, the RO granted the Veteran's claims for service connection for a back disability and a psychiatric disorder, thereby constituting a full grant of the benefits sought, therefore those issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59  (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

In March 2017, a VA examiner concluded that the Veteran's headache condition was less likely as not incurred in or caused by his active duty service.  The examiner stated there was no evidence of any headache condition in the Veteran's STRs.  Additionally, the examiner relied on the absence of headache complaints in the Veteran's post-service treatment records, stating that he would have mentioned headaches to his healthcare provider if they were present.  No further explanation or rationale was provided.

The March 2017 VA examination is inadequate.  The Veteran has numerous reports of both in-service and post-service headaches, which were not addressed by the examiner.  See August 2005 Service Treatment Records; April 2006 Psychiatry Note; June 2006 Primary Care History and Physical.  Since it does not appear the examiner thoroughly reviewed the claims file before rendering an opinion, the Board finds that reexamination is required.

Finally, the Veteran's complete VA treatment records should be obtained, dated from March 2007. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2007 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination concerning his headache disorder.  The claims folder and this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  Any medically indicated tests should be considered.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder had its clinical onset during active service or is related to any incident of service.

In providing this opinion, the examiner must address the Veteran's in-service complaints of headaches in August 2005, with an assessment of possible medication-induced headaches vs. migraines (see STRs, dated August 8, 13, 14, 16, 17, 18, 19, 21, 25, and 26, 2005), and his post-service complaints and treatment of headaches in April 2006, June 2006, August 2007, and March 2016 (see VA Psychiatry Note, dated April 22, 2006; VA PC H&P Note, dated June 22, 2006; and VA examination reports, dated August 16, 2007, and March 14, 2016.)

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran, and his representative, an appropriate supplemental statement of the case (SSOC) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


